Citation Nr: 1329450	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected lumbar spine disorder (currently 
recognized as lumbar scoliosis with grade I 
spondylolisthesis at L5-S1) prior to January 7, 2000.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected lumbar spine disorder from January 7, 2000 
to June 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of a Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, established service 
connection 
for the Veteran's lumbar spine disorder.  That decision 
assigned an initial noncompensable (zero percent) rating 
effective April 27, 1985, and a 20 percent rating from 
September 26, 2003.  It is noted that the heading of that 
decision indicated that service connection was established 
from August 27, 1985, but the analysis section specifically 
states that it was established from April 27, 1985.  
Further, the June 2007 Statement of the Case (SOC) 
subsequently identified the effective date for the 
establishment of service connection as April 27, 1985, in 
its identification of the appellate issue(s).  Thereafter, 
in September 2011, the RO assigned a 40 percent rating, 
effective from June 14, 2011.

In July 2009, the Veteran accepted an informal conference 
with a Decision Review Officer (DRO) in lieu of a formal DRO 
hearing.  A report of that informal conference is of record.  
In March 2012, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing.  A 
transcript of that hearing is also associated with the 
claims file.

This case was previously before the Board in July 2012, at 
which time the Board dismissed the appeal to the extent it 
pertained to a rating in excess of 40 percent (from June 14, 
2011) as the Veteran testified at his March 2012 hearing 
that this rating satisfied the benefit he was seeking.  The 
Board remanded the issues of a compensable rating prior to 
September 26, 2003, and a rating in excess of 20 percent 
from September 26, 2003 to June 14, 2011 for further 
development.  In pertinent part, the Board directed that 
additional VA treatment records be obtained, and such 
records have been added to the file.  All other development 
directed by the Board's remand appears to have been 
substantially completed.  Accordingly, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (Remand not required under Stegall 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

The Board also observes that a January 2013 rating decision 
by the Appeals Management Center (AMC) in Washington, D.C., 
in essence, assigned a 20 percent rating for the Veteran's 
service-connected lumbar spine disorder from April 27, 1985; 
and a 40 percent rating from January 7, 2000.  A concurrent 
Supplemental Statement of the Case (SSOC) also reflects this 
development.  Although the AMC used some confusing language 
in its identification and discussion of these issues, the 
Board has construed the appellate issues on the title page 
to most accurately reflect the current status of this 
appeal.

The January 2013 rating decision also assigned a separate 
rating of 20 percent for right lower extremity radiculopathy 
effective from June 14, 2011.  Although this action was also 
noted on the concurrent SSOC, nothing in the record 
available for the Board's review reflects the Veteran has 
expressed disagreement with either the initial rating 
assigned for this disability, or the effective date thereof.  
Moreover, the issue of a higher rating for the Veteran's 
back disability from June 14, 2011 was dismissed by the 
Board in the July 2012 decision.  Accordingly, this issue is 
not in appellate status and inclusion of the radiculopathy 
issue on the SSOC was erroneous.  This matter is not before 
the Board.  See 38 C.F.R. §§ 20.200, 20.302.

As an additional matter, the Board notes that it previously 
referred the issue of entitlement to an earlier effective 
date for the award of service connection for residuals of a 
closed head injury, to include scarring of the nose and 
upper lip to the Agency of Original Jurisdiction (AOJ).   
The record reflects the AMC also referred this issue to the 
AOJ.  Nevertheless, nothing in the record available for the 
Board's review, to include the Virtual VA system, reflects 
this issue has, as yet, been addressed by the AOJ.  
Therefore, the Board does not have jurisdiction over it, and 
it is once again referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The record reflects the Veteran has had recurrent low 
back pain throughout the pendency of this case.

2.  Even when taking into account the Veteran's complaints 
of pain, the record does not reflect that, prior to January 
7, 2000, his service-connected lumbar spine disorder was 
manifested by severe limitation of motion; severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

3.  Prior to November 2, 1999, the Veteran's service-
connected lumbar spine disorder was not manifested by severe 
symptoms of intervertebral disc syndrome, with recurring 
attacks and intermittent relief.

4.  A November 2, 1999, MRI of the lumbar spine indicates 
severe symptoms of intervertebral disc syndrome, with 
recurring attacks and intermittent relief.

5.  In March 2012, prior to the promulgation of a decision 
in the appeal, the Veteran indicated that he was satisfied 
with a 40 percent rating for his service-connected lumbar 
spine disorder; i.e., he notified the Board that he wished 
to withdrawal his appeal to the extent it pertained to a 
rating in excess of 40 percent for his service-connected 
lumbar spine disorder. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran 
for the issue of entitlement to a rating in excess of 40 
percent for his service-connected lumbar spine disorder have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2012).

2.  The criteria for a rating in excess of 20 percent for 
the Veteran's service-connected lumbar spine disorder prior 
to November 2, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2013); 38 C.F.R. § 4.71a (Diagnostic Codes 5292, 
5293, 5295) (2002).

3.  The criteria for a rating of 40 percent for the 
Veteran's service-connected lumbar spine disorder are met as 
of November 2, 1999.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In this case, as detailed below, the Veteran has requested 
that his appeal be dismissed to the extent it pertains to a 
rating in excess of 40 percent for his service-connected 
lumbar spine disorder.  Therefore, no further discussion of 
the VCAA regarding this aspect of the appeal is necessary.

Regarding the issue of entitlement to a rating in excess of 
20 percent prior to January 7, 2000, the Board observes that 
this appeal originated from a disagreement with the initial 
rating assigned following the establishment of service 
connection.  Both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and the United States 
Court of Appeals for Veterans Claims (Court) have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board 
notes the Veteran was sent VCAA-compliant notification 
regarding this appeal via letters dated in October 2005 and 
August 2012.  In any event, the Veteran has not demonstrated 
any prejudice with regard to the content or timing of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).

In addition, the Board finds that the duty to assist a 
claimant in the development of his case has been satisfied.  
The Veteran's service treatment records are on file, as are 
various post-service medical records to include from the 
Social Security Administration (SSA).  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, to include at the March 2012 Board 
hearing.  Nothing indicates he has identified the existence 
of any relevant evidence that has not been obtained or 
requested.  For example, he has not identified outstanding 
evidence detailing symptomatology of his service-connected 
lumbar spine disorder for the relevant period that is not 
demonstrated by the evidence already of record.  Moreover, 
he was accorded a VA medical examination in December 1985 
that included findings regarding the symptomatology of his 
lumbar spine disorder.  No inaccuracies or prejudice is 
demonstrated with respect to this examination.  In addition, 
there is no reasonable possibility that any additional 
examination would be relevant to this case as its findings 
would pertain to the current severity of this disability and 
not what it was for the period prior to January 7, 2000.

With respect to the March 2012 Board hearing, the Court held 
in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 
C.F.R. 3.103(c)(2) requires that the RO official or VLJ who 
conducts a hearing explain the issues and suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the VLJ accurately noted the appellate 
issues, and asked questions to clarify the Veteran's 
contentions.  Moreover, the Veteran volunteered his 
treatment history and symptomatology.  Neither the Veteran 
nor his representative has asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of this hearing.  As such, the 
Board finds that, consistent with Bryant, the duties set 
forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

In view of the foregoing, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

Entitlement to a Rating in Excess of 40 Percent 
From January 7, 2000 to June 14, 2011

With respect to the issue of whether the Veteran is entitled 
to a rating in excess of 40 percent for the period from 
January 7, 2000, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.  An 
appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, during the March 2012 Board hearing, 
the Veteran indicated satisfaction with the VA's award of a 
40 percent rating for his service-connected lumbar spine 
disorder and requested a withdrawal of this portion of his 
appeal.  See Transcript p. 6.  He also indicated that the 
benefit he was seeking was a 40 percent rating dating to the 
establishment of service connection.  See AB v. Brown, 6 
Vet. App. 35 (1993) (The Court indicated that a claimant may 
limit an appeal to a specific rating).  With the 
establishment of a 40 percent rating from January 7, 2000, 
there remain no allegations of errors of fact or law for 
appellate consideration as to the issue of a rating in 
excess of 40 percent from January 7, 2000 for the lumbar 
spine disorder.  Accordingly, that portion of the appeal is 
dismissed.

Entitlement to a Rating in Excess of 40 Percent Prior to 
January 7, 2000

The Board notes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (The Board must review the entire record, but 
does not have to discuss each piece of evidence).  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant, 38 C.F.R. § 4.3; 
where there is a question as to which of two evaluations 
applies, assigning the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7; and, evaluating 
functional impairment on the basis of lack of usefulness, 
and the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, 
the Court clarified that although pain may be a cause or 
manifestation of functional loss, limitation of motion due 
to pain is not necessarily rated at the same level as 
functional loss where motion is impeded.  See Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 
Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 
421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

Instead, the Mitchell Court explained that pursuant to 38 
C.F.R. §§ 4.40 and 4.45, the possible manifestations of 
functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance, as well as less 
or more movement than is normal, weakened movement, excess 
fatigability, and pain on movement (as well as swelling, 
deformity, and atrophy) that affects stability, standing, 
and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, 
functional loss caused by pain must be rated at the same 
level as if the functional loss were caused by any of the 
other factors cited above.  Thus, in evaluating the severity 
of a joint disability, VA must determine the overall 
functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful 
motion, are not limited to arthritis and must be considered 
when raised by the claimant or when reasonably raised by the 
record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board notes that the criteria for evaluating spine 
disabilities were substantially revised during the pendency 
of this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  In 
addition, effective September 26, 2003, further changes have 
been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
However, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  In this case, the focus 
of this adjudication is the period prior to January 7, 2000, 
which is clearly prior to the effective date of the relevant 
revisions to VA's rating criteria.  Therefore, only the 
former criteria are for consideration in evaluating the 
Veteran's service-connected lumbar spine disorder.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion 
is moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned 
a 60 percent evaluation.  The maximum evaluation available 
under Diagnostic Code 5293 is 60 percent.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent 
is provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent 
is provided.  38 C.F.R. § 4.71a.

In this case, the Board finds that the Veteran does not meet 
or more nearly approximate the criteria for a rating in 
excess of 20 percent prior to November 2, 1999, under any of 
the potentially applicable Diagnostic Codes.

Initially, the Board does acknowledge that the Veteran has 
complained of low back pain throughout the pendency of this 
case.  For example, he reported at the December 1985 VA 
examination that his back hurt occasionally, and was real 
sore at times.  He also complained of back pain and 
stiffness at a subsequent November 1987 VA medical 
examination, but the examination itself only made findings 
regarding his service-connected right wrist disorder.  
Various statements from 
the Veteran, as well as his treatment records, also notes 
complaints of pain.  Nevertheless, as detailed below, the 
record does not reflect the Veteran meets or more nearly 
approximates the criteria for a rating in excess of 20 
percent prior to November 2, 1999, even when taking into 
account his complaints of pain.

In regard to Diagnostic Code 5292, the Board notes that 
while the Veteran reported occasional pain/soreness at the 
December 1985 VA examination, he was found to have full 
motion of his low back.  Treatment records dated in October 
1999 note good range of motion in back, able to sit and 
stand without apparent difficulty even though he did push up 
on arms of chair to rise.  A thorough review of the record, 
to include the service treatment records, does not otherwise 
reflect any specific range of motion findings during this 
period by which it can be factually ascertained the Veteran 
had limitation of motion to the extent necessary for a 
rating in excess of 20 percent under this Code; i.e., the 
record does not contain evidence which would support a 
finding of severe limitation of motion even when taking into 
account the Veteran's complaints of pain.  

With respect to Diagnostic Code 5295, the Board notes that 
the service treatment records include findings of lumbar 
strain in September 1981 and August 1982, and that the 
December 1985 VA medical examination diagnosed chronic 
lumbosacral strain recurrent.  However, the only impairment 
indicated by the December 1985 VA examination is pain, and 
characteristic pain on motion warrants no more than a 10 
percent rating under this Code.  Similarly, the service 
treatment records also contain notations of muscle spasm, as 
do treatment records dated in October 1999.  Muscle spasm is 
part of the criteria associated with a 20 percent rating 
under this Code.  A thorough review of the record does not 
otherwise reflect that the Veteran's service-connected 
lumbar spine disorder was manifested by listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space, or some of the above 
with abnormal mobility on forced motion prior to November 2, 
1999.

Regarding Diagnostic Code 5293, the Board finds that prior 
to November 2, 1999, the Veteran's service-connected lumbar 
spine disorder was not manifested by severe symptoms of 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief.  For example, X-rays taken in 
conjunction with the December 1985 VA examination revealed 
moderate anterior spondylolisthesis of L5 on S1; defects of 
the pars of the posterior arch; slight narrowing of the 
posterior aspect of the intervertebral joint space between 
L5 and S1; slight right mid-lumbar scoliosis present; but no 
evidence of other significant abnormality or pathology was 
appreciated.  

In short, the December 1985 X-rays indicated slight to 
moderate changes.  Granted, the terms "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  The use of terminology such as 
"moderate" or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  Nevertheless, these findings do reflect 
little impairment of intervertebral disc syndrome, as do the 
other findings from the physical examination itself and 
treatment records for this period.  For example, as already 
noted, he was found to have full motion of his low back on 
the December 1985 examination and good range of motion in 
October 1999.  Moreover, the Veteran only reported 
occasional pain and soreness at the December 1985 
examination, and that his pain was a 6-7 on a scale of 10 in 
October 1999 which indicates moderate severity.  No other 
evidence is of record which indicates the type of severe 
symptoms contemplated by the 40 percent criteria prior to 
November 2, 1999.

The Board acknowledges that a November 2, 1999, MRI of the 
lumbar spine revealed mild spondylolisthesis of L5 over S1 
with "moderate to severe degeneration of the disc of L5-S1."  
(Emphasis added).  The Board reiterates the law mandates 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7.  The record also reflects he went 
from indicating his pain was 6-7 on a scale of 10 in October 
1999, to 8-10 on a scale of 10 on January7, 2000, which 
indicates increase in pain during this period.  Resolving 
all reasonable doubt in favor of the Veteran, the Board 
finds that it was factually ascertainable that he satisfied 
the criteria for a 40 percent rating under former Diagnostic 
Code 5293 as of November 2, 1999.  As noted above, the 
Veteran has indicated that a 40 percent rating satisfies his 
appeal.  See AB, 6 Vet. App. 35. 

For the reasons set forth above, the Board finds that the 
Veteran is not entitled to a schedular rating in excess of 
20 percent for the period from April 27, 1985 to November 2, 
1999; but that he is entitled to a rating of 40 percent from 
November 2, 1999.  In making this determination, the Board 
took into account the Veteran's complaints of pain, as well 
as potential "staged" rating(s) in light of the holding in 
Fenderson, supra.  However, a thorough review of the record 
does not indicate any distinctive period(s) prior to 
November 2, 1999, where the Veteran met or more nearly 
approximated the criteria for a rating in excess of 20 
percent.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. § 
3.321(b)(1), for determining whether a Veteran is entitled 
to an extraschedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extraschedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

The Board finds that the rating criteria contemplate the 
Veteran's service-connected lumbar spine disorder.  As 
already noted, this service-connected disability is 
primarily productive of pain and functional impairment, 
manifestations that are contemplated in the rating criteria.  
To the extent he experiences functional impairment due to 
pain other than limitation of motion, the impairment caused 
by pain was taken into account for the schedular criteria as 
required by 38 C.F.R. §§ 4.40, 4.45, and 4.59.  No 
exceptional or unusual disability picture was otherwise 
indicated by the record.  The rating criteria are therefore 
adequate to evaluate the Veteran's service-connected lumbar 
spine disorder and referral for consideration of 
extraschedular rating is not warranted.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine and 
applied it to the extent the appeal was partially granted.  
However, as the preponderance of the evidence is against the 
remaining aspect of the Veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

The appeal as to the issue of entitlement to a rating in 
excess of 40 percent for the Veteran's service-connected 
lumbar spine disorder from January 7, 2000 to June 14, 2011 
is dismissed.

A rating in excess of 20 percent for the Veteran's service-
connected lumbar spine disorder for the period from April 
27, 1985 to November 2, 1999, is denied.

A rating of 40 percent for the Veteran's service-connected 
lumbar spine disorder is granted effective November 2, 1999, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


